Citation Nr: 0422540	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acne.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD) and a hiatal hernia.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcers.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in October 1999 and October 2002.

In the appealed October 2002 rating decision, the RO denied 
the veteran's claims for service connection for acne, GERD 
and a hiatal hernia, hemorrhoids, ulcers, a low back 
disorder, a bilateral foot disorder, sinusitis, and cysts on 
a de novo basis.  However, all of these claims were 
previously denied in an unappealed rating decision, as 
described in further detail below.  The Board has a legal 
duty to address the "new and material evidence" requirement 
of 38 C.F.R. § 3.156(a) (2000) regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

As indicated below, the veteran's claim for service 
connection for cysts has been reopened.  As such, this claim 
is partially addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims for service connection for depression 
and PTSD has been obtained by the RO, and the RO has notified 
him of the type of evidence needed to substantiate all of his 
claims. 

2.  There is competent medical evidence showing a causal 
relationship between the veteran's current depression and 
service.

3.  The veteran has been diagnosed with PTSD, but this 
diagnosis has not been based on either verified combat 
participation or a corroborated in-service stressor.

4.  The veteran's claims for service connection for acne, 
GERD and a hiatal hernia, hemorrhoids, ulcers, a low back 
disorder, a bilateral foot disorder, sinusitis, and cysts 
were initially denied in an unappealed September 1998 rating 
decision.

5.  Evidence received since the September 1998 rating 
decision is new but does not relate to the question of 
whether current acne is etiologically related to service; 
such a relationship remains unestablished.

6.  Evidence received since the September 1998 rating 
decision is new but does not relate to the question of 
whether current GERD and a hiatal hernia are etiologically 
related to service; such a relationship remains 
unestablished.

7.  Evidence received since the September 1998 rating 
decision is new but does not relate to the question of 
whether current hemorrhoids are etiologically related to 
service; such a relationship remains unestablished.

8.  Evidence received since the September 1998 rating 
decision is new but does not relate to the question of 
whether a current low back disorder is etiologically related 
to service; such a relationship remains unestablished.

9.  Evidence received since the September 1998 rating 
decision is new but does not relate to the question of 
whether current ulcers are etiologically related to service; 
such a relationship remains unestablished.

10.  Evidence received since the September 1998 rating 
decision is new but does not relate to the question of 
whether a current bilateral foot disorder is etiologically 
related to service; such a relationship remains 
unestablished.

11.  Evidence received since the September 1998 rating 
decision is new but does not relate to the question of 
whether there is a current diagnosis of sinusitis; such a 
diagnosis remains unestablished.

12.  Evidence received since the September 1998 rating 
decision is new and establishes a current diagnosis of cysts.



CONCLUSIONS OF LAW

1.  Depression was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).

2.  PTSD was not incurred as a result of service.  
38 U.S.C.A. §§ 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304 (2003).

3.  New and material evidence has not been submitted to 
reopen the claim for service connection for acne.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).

4.  New and material evidence has not been submitted to 
reopen the claim for service connection for GERD and a hiatal 
hernia.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2003).

5.  New and material evidence has not been submitted to 
reopen the claim for service connection for hemorrhoids.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).

6.  New and material evidence has not been submitted to 
reopen the claim for service connection for ulcers.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).

7.  New and material evidence has not been submitted to 
reopen the claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2003).

8.  New and material evidence has not been submitted to 
reopen the claim for service connection for a bilateral foot 
disorder.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2003).

9.  New and material evidence has not been submitted to 
reopen the claim for service connection for sinusitis.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).

10.  New and material evidence has been submitted to reopen 
the claim for service connection for cysts.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim and includes an enhanced duty to 
notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, regardless 
of whether the claim is new or instead represents an effort 
to reopen a previously denied claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's new claims 
for service connection for depression and PTSD, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
Moreover, the veteran has been afforded several VA 
examinations addressing his claimed psychiatric disorders.

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his 
claims has been met.  The RO informed him of the need for 
such evidence in an August 2002 letter.  By this letter, the 
RO has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified in the August 2002 letter that he should 
submit any additional records that he had in support of his 
claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran prior to the October 
2002 rating decision addressing the new and material evidence 
claims but not before the RO decision in which the claims for 
service connection for depression and PTSD were denied.  
However, the original RO decision in which those two claims 
were denied was issued in October 1999, well before the 
enactment of the VCAA.  Consequently, VA could not possibly 
have informed the appellant of a law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004 (July 16, 
2004).

While the notice provided to the veteran in August 2002 was 
not given prior to the first AOJ adjudication of the claims 
for service connection for depression and PTSD, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated, and a 
new Statement of the Case was provided to the veteran in July 
2003.  He has been provided with every opportunity to submit 
evidence and argument in support of his claims, as well as to 
respond to VA notices.  

II.  Entitlement to service connection for depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records are negative for 
psychiatric treatment.  The first post-service notation of 
depression is a September 1995 VA treatment record indicating 
that the veteran had been prescribed anti-depressant 
medication and had trouble sleeping well.  

In April 1996, the veteran underwent a VA psychiatric 
examination.  The examiner diagnosed generalized anxiety 
disorder and noted that the veteran might also be depressed 
on account of his separation from his wife.  In an August 
1998 addendum, the examiner opined that, based on a claims 
file review, he had found that the veteran's generalized 
anxiety disorder and mild depression were not causally 
related to service but were instead related to post-service 
marital and custody issues.

The veteran underwent a second VA psychiatric examination in 
August 1999.  The examiner diagnosed generalized anxiety 
disorder and an adjustment disorder, with mixed anxiety and 
depression, and noted that, in view of the veteran's sense of 
horror and fear in service, "[i]t does appear that he 
experienced sadness and some depression."

In May 2001, the veteran underwent a third VA psychiatric 
examination.  The examiner found that the veteran had 
symptoms consistent primarily with a mood disorder, most 
likely major depression.  The examiner further opined that 
"this is connected to his work in the service."  While the 
examiner did not review the veteran's claims file, the 
examination report includes a detailed description of his 
psychiatric history.

In summary, the veteran's most recent VA psychiatric 
examination clearly supports his contention that his current 
depression is etiologically related to service.  While the 
examiner did not did not review the veteran's claims file, 
the fact that there have been no subsequent contradictory 
findings renders it at least as likely as not that the 
veteran's depression was incurred in service.  Accordingly, 
service connection is warranted for this disorder, and the 
appeal is granted.

III.  Entitlement to service connection for PTSD

As indicated above, in order to establish service connection 
for a particular disorder, the evidence of record generally 
must demonstrate that a disease or injury resulting in a 
current disability was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In fact, this 
diagnosis is included in treatment records dating back to 
July 1999 and was noted in a May 2001 VA examination report.  
The Board is therefore fully satisfied that the veteran has a 
current diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records reflect that he was 
awarded the Good Conduct Medal, the Rifle Marksman Badge, the 
National Defense Service Medal, the Sea Service Deployment 
Ribbon, and the South West Asia Service Medal (with two 
stars).  There is no indication of receipt of such combat-
related citations as the Purple Heart Medal or the Combat 
Infantryman Badge.  The veteran was noted to have a primary 
specialty of mortarman, but there is no indication that his 
work involved combat participation.  Moreover, the veteran's 
service medical records do not suggest any combat-related 
wounds or other incidents of treatment reflecting combat.  In 
short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that, in a September 1999 statement, the veteran reported 
killing several Iraqis and having nightmares about it, being 
in "an environment with no hope," exposure to chemicals in 
a mop, lack of sleep due to high heat during training, 
sustaining injury and being evacuated to Germany, improper 
food and "awful" restrooms, anxiety and nervousness, 
tension from being on alert, heat-related symptoms from a 10-
mile march, missing holidays, and family problems.

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressors from the United States 
Armed Services Center for Research of Unit Records (CURR).  
The records that the RO received from CURR indicate that 
several members of the veteran's battalion crossed the "Line 
of Departure" into Kuwait during combat operations and that 
the Combat Infantryman Badge was approved for all such 
individuals.  There is no information from these records 
specifying that the veteran was among those individuals, 
however, and the records from CURR are otherwise negative for 
information relevant to the veteran's reported stressors.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until December 2001, after 
the current regulation's effective date of August 29, 2001.  

In this case, the veteran's initial claims for service 
connection for acne, GERD and a hiatal hernia, hemorrhoids, 
ulcers, a low back disorder, a bilateral foot disorder, 
sinusitis, and cysts were denied in a September 1998 rating 
decision.  This decision was largely based on findings from 
an April 1996 VA examination, which revealed current 
disorders corresponding to all of the veteran's claimed 
disorders, except for sinusitis and cysts.  The examiner 
noted that there was insufficient evidence to warrant a sinus 
disorder diagnosis and that, despite a history of cysts, no 
current cysts were present.  As to the diagnosed 
disabilities, no commentary was offered as to their etiology.

The veteran was notified of this decision in October 1998 but 
did not respond in any manner in the subsequent year.  As 
indicated above, he did subsequently complete an appeal with 
regard to the issues of service connection for depression and 
PTSD, but his correspondences concerning those issues did not 
address the noted physical disabilities.  The Board therefore 
finds that the September 1998 rating decision is final under 
38 U.S.C.A. § 7105(c).  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claims since the issuance of that 
decision.

Subsequent to the September 1998 rating decision, the RO has 
received additional medical evidence, including a July 1999 
private medical record and VA treatment records dated from 
November 1998 to March 2004.   

The noted VA medical records primarily concern psychiatric 
treatment but do also indicate treatment for acne, 
folliculitis, diarrhea, and GERD.  None of the records 
concerning these findings, however, contain any commentary 
suggesting that these disorders are etiologically related to 
service.  While these records are "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of the September 1998 rating decision, such 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the veteran's claims for service connection 
for acne, GERD and a hiatal hernia, hemorrhoids, ulcers, a 
low back disorder, a bilateral foot disorder, and sinusitis.  
In this regard, the Board notes that, at the time of the 
September 1998 rating decision, current skin and 
gastrointestinal disorders had been diagnosed, and the fact 
that continued treatment has been necessitated is not 
relevant absent findings regarding the etiology of these 
disorders.

Indeed, the only new evidence of record supporting the 
veteran's claims for service connection for the seven noted 
disabilities is his own lay opinion, as suggested in his 
April 2004 hearing testimony.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value for the purpose of reopening previously denied claims 
for service connection.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

With regard to the veteran's claimed cysts, however, there is 
new evidence, namely an April 2001 ultrasound of the scrotum, 
showing a current diagnosis.  Findings include a cyst in the 
left epididymal head and a small tunica albuginea cyst, also 
on the left.  As noted above, the veteran's April 1996 VA 
examination showed no current cysts.  Therefore, as this new 
evidence reflects a current disorder, it relates to an 
unestablished fact necessary to substantiate the claim.  This 
evidence, therefore, provides a basis for reopening the 
veteran's claim for service connection for this disability.

Overall, the veteran has submitted new evidence in regard to 
his previously denied claims.  This evidence, however, does 
not suggest either a causal link between a current disorder 
and service in regard to the veteran's claims for service 
connection for acne, GERD and a hiatal hernia, hemorrhoids, 
ulcers, a low back disorder, a bilateral foot disorder, and 
sinusitis.   Accordingly, this evidence does not relate to an 
unestablished fact necessary to substantiate these particular 
claims.  Consequently, VA has not received new and material 
evidence to reopen the veteran's claims for service 
connection for the noted disorders, and this appeal must be 
denied as to those issues.
  
The new evidence, however, is material with regard to the 
claim for service connection for cysts, and that claim is 
reopened.  To that extent, the appeal is granted.  For 
reasons described in further detail below, however, no 
additional action will be taken on this claim until further 
development is accomplished on remand.


ORDER

The claim of entitlement to service connection for depression 
is granted.

The claim of entitlement to service connection for PTSD is 
denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for acne; the appeal is 
accordingly denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for GERD and a hiatal hernia; 
the appeal is accordingly denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for hemorrhoids; the appeal is 
accordingly denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for ulcers; the appeal is 
accordingly denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disorder; the 
appeal is accordingly denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for a bilateral foot disorder; 
the appeal is accordingly denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for sinusitis; the appeal is 
accordingly denied as to this issue.

New and material evidence has been submitted to reopen a 
claim for service connection for cysts; to this extent only, 
the appeal is granted.



REMAND

As indicated above, the Board has reopened the veteran's 
claim for service connection for cysts.  In May 1991, during 
service, the veteran was treated for painful lumps in the 
left side of the genital region.  At that time, these lumps 
were described as noncystic in nature.  However, given the 
current findings of cysts in the same region, the Board finds 
that it is "necessary" under 38 U.S.C.A. § 5103A(d) that 
the veteran be given a further VA examination to address the 
nature and etiology of this disorder.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should then be afforded a 
VA genitourinary examination to address 
the nature and etiology of his cysts.  
The examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
current cysts are etiologically related 
to the veteran's active duty service.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, the issue of entitlement to 
service connection for cysts should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



